Citation Nr: 0703965	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
pulmonary sarcoidosis.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claims of 
entitlement to increased ratings for his service-connected 
generalized anxiety disorder and pulmonary sarcoidosis, and 
denied a claim for a total disability rating based on 
individual unemployability (TDIU).  The veteran perfected an 
appeal to the Board, and in May 2005, the Board denied a 
disability rating in excess of 30 percent for his generalized 
anxiety disorder, denied a compensable disability rating for 
his pulmonary sarcoidosis, and denied entitlement to a TDIU 
claim.  The veteran appealed the Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2006 Order, the Court granted a joint remand (Joint 
Remand) which vacated the Board's decision and remanded this 
appeal for further development consistent with its 
instructions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court, in its May 2006 order, granted the Joint Remand 
vacating the Board's November 2004 decision due, in part, to 
deficiencies in the Board's duty to notify based on the 
finding that VA failed to comply with VA's duty to notify 
claimants of the information or evidence needed to 
substantiate a claim for VA benefits under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2006).  Specifically, VA's reliance on a regional office 
decision, a Statement of the Case and a Supplemental 
Statement of the Case in its determination that there was 
compliance with the duty to notify was not appropriate in 
light of the holding in Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).  
On remand, VA must issue an appropriate notification that 
informs the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1) (2006).

Further, during the pendency of this appeal, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date, if higher disability ratings are granted on 
appeal.  On remand, VA must provide such notice.

In addition, the Joint Remand found that the Board did not 
address the holding in Mingo v. Derwinski, 2 Vet. App. 51 
(1992), which states that in adjudicating a TDIU claim, VA 
must assess a claimant's testimony that his medications leave 
him unable to function and that there must be an assessment 
of the side effects of the medications taken for a service-
connected disability.  In the present case, a January 2004 
letter submitted by the appellant's attorney indicated that 
he was taking two prescription medications for his service-
connected disabilities that cause him to suffer side effects.  
On remand, VA should assess how these side effects impact the 
appellant's ability to work.

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran is seeking 
increased ratings for his service-connected generalized 
anxiety disorder and pulmonary sarcoidosis.  The most recent 
treatment records in the claims file are from December 2003.  
Evidence in the claims file indicates that the veteran has 
been receiving ongoing treatment for his service-connected 
disabilities.  VA should attempt to obtain any missing 
medical records regarding this treatment.  

The most recent examinations provided for the veteran were in 
June 2003.  In the interest of fulfilling VA's duty to 
assist, he should be scheduled for VA psychiatric and 
pulmonary examinations to ascertain the current nature and 
extent of severity of his service-connected generalized 
anxiety disorder and his pulmonary sarcoidosis.
  
Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the appellant 
a corrective notice, that: (1) explains 
the information or evidence needed to 
establish entitlement to increased 
ratings for generalized anxiety disorder 
and pulmonary sarcoidosis, and for TDIU, 
including what is needed to establish an 
effective date, if the claims are 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); (2) informs him of what he needs 
to provide; (3) what information VA has 
or will provide; and (4) requests or 
tells the appellant to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his generalized anxiety 
disorder and his pulmonary sarcoidosis 
since December 2003 through the present.  
VA should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  If 
records are unavailable, please have the 
provider so indicate.  

3.  After completion of 1 and 2 above, VA 
should schedule the veteran for 
examinations, by appropriate specialists, 
to determine the nature and extent of his 
service-connected generalized anxiety 
disorder and pulmonary sarcoidosis.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand, 
and treatment records must be made 
available to the examiners for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  The examiners should perform 
any tests or studies deemed necessary for 
accurate assessments.

First, the psychiatric examiner is to 
assess the nature and severity of the 
veteran's service-connected generalized 
anxiety disorder in accordance with the 
latest AMIE worksheet for rating mental 
disorders.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected generalized 
anxiety disorder, including speech 
patterns, occurrence of panic attacks, 
impairment of memory, abstract thinking 
and judgment, disturbances of mood and 
ability to establish and maintain 
effective work and social relationships.  
The examiner should indicate whether the 
veteran is unemployable due to his 
service-connected generalized anxiety 
disorder, to include the effect 
medications taken for the disability has 
on his ability to maintain employment.  

Second, the pulmonary examiner is to 
assess the nature and severity of the 
veteran's service-connected pulmonary 
sarcoidosis in accordance with the latest 
AMIE worksheet for rating restrictive 
lung diseases.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected pulmonary 
sarcoidosis, including whether there is 
pulmonary involvement requiring 
corticosteroids.  The examiner should 
indicate whether the veteran is 
unemployable due to his service-connected 
pulmonary sarcoidosis, to include the 
effect medications taken for the 
disability has on his ability to maintain 
employment.   

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.
 
4.  After completion of the above, VA 
should readjudicate the appellant's 
claims, to include consideration of the 
holding in Mingo v. Derwinski, 2 Vet. 
App. 51 (1992) regarding the impact of 
any side effects that his medications for 
his service-connected disabilities have 
on his ability to function.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


